EXHIBIT 10.1

August 16, 2012

Knight Capital Group, Inc.

545 Washington Boulevard

Jersey City, NJ 07310

Dear Mesdames/Sirs:

Reference is made to the transactions contemplated by that certain Security
Purchase Agreement by and among Knight Capital Group, Inc. (the “Company”) and
each of the investor signatories thereto, dated as of August 6, 2012 (the
“Purchase Agreement”). This letter sets forth my agreement to waive any change
in control provisions in my employment agreement with the Company dated as of
March 31, 2009 and the accelerated vesting provisions, if any, that may be
triggered by any Change in Control (as that term is defined in the Equity Plans
(as defined below) or my employment agreement) that may be deemed to arise in
connection with the initial investments contemplated by the Purchase Agreement
and/or any conversion of non-voting securities of the Company acquired in such
investment into voting securities of the Company. This waiver is for all
purposes of any awards in respect of Company common stock granted to me under
the Company’s 2006 Equity Incentive Plan, Amended and Restated 2003 Equity
Incentive Plan and 1998 Long-Term Incentive Plan (collectively, the “Equity
Plans”) that are unvested and outstanding as of the date hereof, as well as for
purposes of the above referenced employment agreement (the “Waiver”).

This letter does not affect any other terms of such plans, any awards under such
plans (which shall continue to vest in accordance with their current vesting
schedule) or in any way waive any rights that I may have under any other
compensatory or employment terms between me and the Company, and the Waiver is
limited to any Change in Control that may be deemed to occur in connection with
the initial investments contemplated by the Purchase Agreement and/or any
conversion of non-voting securities into voting securities of the Company.

Very truly yours,

 

By:   /s/ Thomas Joyce Name:   Thomas Joyce Title:   CEO